Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 1 of 29 PageID #: 1053




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF INDIANA
                                        INDIANAPOLIS DIVISION

   VANDOR CORPORATION,                                )
                                                      )
                               Plaintiff,             )
                                                      )
               v.                                     )
                                                      ) Civil Action No. 1:15-cv-00838-RLY-TAB
   MATTHEWS INTERNATIONAL CORP.,                      )
                                                      )
                               Defendant.             )
                                                      )
                                                      )
                                                      )

            DECLARATION OF JOSEPH F. RAKOW IN SUPPORT OF DEFENDANT’S
                        MOTION FOR SUMMARY JUDGMENT


  I, Joseph F. Rakow, hereby declare as follows:

  I.          INTRODUCTION AND QUALIFICATIONS

              1.       My name is Joseph F. Rakow. My findings, as set forth herein, are based on my

  education and background in the fields discussed below.

              2.       I have been retained on behalf of Petitioner Matthews International Corporation

  (“Matthews”) to provide this Declaration concerning technical subject matter relevant to the

  Motion for Summary Judgment (“Motion”) concerning U.S. Patent No. 8,104,151 (the “’151

  patent,” Exhibit 7). I reserve the right to supplement this Declaration in response to additional

  evidence that may come to light.

              3.       I am over 18 years of age. I have personal knowledge of the facts stated in this

  Declaration and could testify competently to them if asked to do so.

              4.       My Curriculum Vitae is submitted herewith as Exhibit J.




                                                       1
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 2 of 29 PageID #: 1054




              5.       I hold Ph.D. and M.S. degrees in Aerospace Engineering from the University of

  Michigan, and a B.S. in physics from the University of California, Davis. My graduate training

  and research focused on the mechanics and performance of lightweight structures, including fiber-

  reinforced composite structures and sandwich structures — aerospace versions of the pliable

  cardboard construction contemplated in the subject patent. For my dissertation, I developed, built,

  and tested a novel lightweight sandwich structure for hypersonic aircraft, utilizing the University’s

  Advanced Composite Structures Laboratory and funding from NASA. During my time as a

  graduate student, I was also employed by the Department of Energy to conduct applied research

  on lightweight structures for a variety of national weapons systems.

              6.       I currently serve as a Principal Engineer and the Director of Exponent’s Mechanical

  Engineering practice, where I have been consulting full time for the past 13 years. A significant

  portion of my practice has been dedicated to the development, performance, and failure of

  lightweight structures. This has spanned a wide range of products including aircraft, spacecraft,

  sporting equipment, wind turbines, medical devices, and civil infrastructure. Notably, this work

  has also included packaging systems and intellectual property matters. In one engagement, I

  helped a large international packaging company develop reinforcements for cardboard containers.

  In another, I was a designated expert in a trade dress dispute involving lightweight shipping

  containers known as intermediate bulk containers, for which I analyzed the functionality of various

  elements of the disputed containers.           These are among hundreds of engagements focused

  specifically on lightweight structures.

              7.       I actively publish in the scientific and industrial literature, and I am frequently

  invited to present at national and international technical conferences. The focus of my publications

  and presentations has been on the use and performance of lightweight structures in industrial



                                                        2
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 3 of 29 PageID #: 1055




  applications. I am a Visiting Lecturer in the Aeronautics and Astronautics Department at Stanford

  University, where I regularly teach about lightweight structures.

              8.       I am often called upon by the United States government to address technical issues

  involving lightweight structures. I teach courses on composite structures to the Department of

  Defense. I authored the chapter on composite structures for the International Civil Aviation

  Organization (ICAO) Manual of Accident and Incident Investigation. I am a Working Group Chair

  for the Federal Aviation Administration in their CMH-17 organization, which develops standards

  for lightweight composite structures. I am a licensed professional engineer in the state of

  California.

              9.       I was recently elected to the rank of Fellow in the American Society of Mechanical

  Engineers (ASME).            Designation as a Fellow is in recognition of significant engineering

  achievements and contributions to the engineering profession. The designation is bestowed on

  fewer than 3% of the organization’s membership. ASME cited my work on lightweight structures

  as a basis for this recognition.

              10.      My employer, Exponent, is being compensated at a rate of $495.00 per hour for my

  study and testimony in this matter. I am also being reimbursed for reasonable and customary

  expenses associated with my work and testimony in this investigation.                 No part of my

  compensation is contingent on the outcome of this matter nor is it contingent on the specifics of

  my testimony.

              11.      I have testified in state and federal courts, and before international arbitration

  tribunals, as an engineering expert in matters involving lightweight structures and other

  mechanical systems.




                                                       3
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 4 of 29 PageID #: 1056




              12.      Over the past four years I have testified in eight federal and state court depositions,

  three arbitration hearings, and one state court hearing.

  II.         MATERIALS RELIED ON IN FORMING MY OPINION

              13.      My opinions are based on my education, research and experience, as well as my

  study and investigation of the relevant materials. I have considered the materials identified herein.

              14.      I may rely upon the identified materials and/or additional materials to respond to

  arguments raised by the Patent Owner. I may also consider additional documents and information

  in forming any necessary opinions – including, but not limited to, documents not yet provided to

  me.

              15.      My investigation and study of the materials produced in this investigation is

  ongoing and I will continue to review any new material provided. The opinions in this report are

  the opinions I have formed to date. I reserve the right to revise, supplement, and/or amend my

  opinions stated herein based on new information and on my continued analysis of the materials

  already provided.

              16.      This declaration is intended to be used solely for the purposes of the legal

  proceedings identified on the front page of this document, and any reuse of this document for other

  purposes is at the sole risk of the user.

              17.      In addition to reviewing the ’151 patent, I also reviewed and considered each of the

  documents listed as Exhibits 1-14 and A-M, which are being filed with the Motion.

  III.        UNDERSTANDING OF THE GOVERNING LAW

              18.      I understand that a patent claim is invalid if it is obvious in view of the prior art. I

  further understand that invalidity of a claim requires that the claim be obvious from the perspective

  of a person of ordinary skill in the art at the time the invention was made.


                                                          4
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 5 of 29 PageID #: 1057




              A. Invalidity by Obviousness

              19.      I have been informed that a patent claim is invalid as “obvious” under 35 U.S.C. §

  103 if it would have been obvious to one of ordinary skill in the art, taking into account (1) the

  scope and content of the prior art; (2) the differences between the prior art and the claims; (3) the

  level of ordinary skill in the art; and (4) any so called “secondary considerations” of non-

  obviousness; which include: (i) “long felt need” for the claimed invention; (ii) commercial success

  attributable to the claimed invention; (iii) unexpected results of the claimed invention; and

  (iv) “copying” of the claimed invention by others. I further understand that it is improper to rely

  on hindsight in making the obviousness determination. My analysis of the prior art is made as of

  the time the invention was made.

              20.      I have been informed that a claim can be obvious in light of a single prior art

  reference or multiple prior art references. I further understand that exemplary rationales that may

  support a conclusion of obviousness include:

              (A)      Combining prior art elements according to known methods to yield predictable

  results;

              (B)      Simple substitution of one known element for another to obtain predictable results;

              (C)      Use of known technique to improve similar devices (methods, or products) in the

  same way;

              (D)      Applying a known technique to a known device (method, or product) ready for

  improvement to yield predictable results;

              (E)      “Obvious to try” – choosing from a finite number of identified, predictable

  solutions, with a reasonable expectation of success;




                                                        5
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 6 of 29 PageID #: 1058




              (F)      Known work in one field of endeavor may prompt variations of it for use in either

  the same field or a different one based on design incentives or other market forces if the variations

  are predictable to one of ordinary skill in the art; and

              (G)      Some teaching, suggestion, or motivation in the prior art that would have led one

  of ordinary skill to modify the prior art references or to combine prior art reference teachings to

  arrive at the claimed invention.

  IV.         LEVEL OF ORDINARY SKILL IN THE ART

              21.      A person of ordinary skill in the art in the field of the ’151 patent would be someone

  with mechanical knowledge and experience (professional or non-professional) with pliable

  materials and cardboard containers. A person of ordinary skill in the art at the time of the claimed

  inventions could have had a high school diploma.

              22.      I reserve the right to amend or supplement this declaration if the Board adopts a

  definition of a person of ordinary skill other than that described above, which may change my

  conclusion or analysis.

              23.      My opinion below explains how a person of ordinary skill in the art would have

  understood the technology described in the references I have identified herein around the 2005

  time period, which is the approximate date when the application to which the ’151 patent claims

  priority was filed. I was a person of at least ordinary skill in the art in 2005.

  V.          OVERVIEW OF THE TECHNOLOGY OF THE ’240 PATENT

              24.      The patent application that ultimately issued as the ’151 patent was filed on August

  10, 2006, and claims priority to U.S. Provisional Patent Application No. 60/707,079, filed on

  August 10, 2005. Ex. 7, pg. 1. I have seen no evidence that the ’151 patent is entitled to an earlier

  priority date than August 10, 2005. The ’151 patent issued on January 31, 2012. Id.



                                                         6
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 7 of 29 PageID #: 1059




              25.      The ’151 patent is the first issued patent in a family of patents that all generally

  relate to two configuration foldable cardboard caskets that are formed from a single die of

  cardboard, specifically, to cardboard containers that can be folded into two configurations, one for

  use and one for storage. The cardboard caskets referred to in all of the patents in the family,

  including the ’151 patent, are essentially nothing more than foldable cardboard containers that are

  intended to be used as caskets. See, e.g., Id. For example, the Specification makes little reference

  to the contents of the containers, other than that the containers may contain “deceased.” The

  Specification is silent to what the “deceased” refers to, whether it be a human, a large animal, a

  small animal, etc. In fact, the word “human” does not exist in the Specification.

              26.      As to caskets made from cardboard, the ’151 patent recognizes that foldable

  cardboard is a popular choice in the art for forming caskets, particularly for use in cremation. Ex.

  7, Col. 1, lines 26-34 (references to columns and lines in a patent will hereinafter be made under

  the following format: x:xx-xx; e.g., Ex. 7, 1:26-34). The ’151 patent notes that this is at least

  partially due to the fact that they are completely consumed during the cremation process. Ex. 7,

  1:26-34.

              27.      As to foldable cardboard containers in general, the ’151 patent recognizes that the

  overall structure of a typical foldable cardboard casket is no different than that of a typical foldable

  cardboard container, even describing the structure of a cardboard casket as being similar to that of

  a shoebox. Ex. 7, 1:45-49. This is a very apt comparison, as a cardboard casket is actually

  structurally similar, if not identical, to a typical box-shaped foldable cardboard container (such as

  a shoebox), the stated use for which is to contain the deceased.

              28.      The ‘151 patent presents a foldable cardboard container that can take two

  configurations, one for use and another for storage. Ex. 7, Abstract. This concept of two



                                                        7
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 8 of 29 PageID #: 1060




  configurations applies to the vast majority of cardboard containers that we encounter in our

  everyday experience. A typical cardboard container provides a large-volume shape for use, and a

  collapsed shape for storage, as identified in the ’151 patent.

              29.      The claims at issue relate to the structure of a foldable cardboard casket

  arrangement having a first configuration and a second configuration. Ex. 7, claims 1-13. The ’151

  patent depicts a typical foldable cardboard container as shown below:




                                                   ’151 Patent

              30.      Notably, the ’151 patent utilizes a bottom panel and four side panels, two of which

  the ’151 patent refers to as end panels. Ex. 7, 2:33-35. All of the panels are formed from a single

  die of foldable cardboard. Id. Typically, the only distinction between sides and ends is the

  respective aspect ratio. The ’151 patent does not claim a specific aspect ratio. Without a difference

  in aspect ratio, side and end panels are merely side walls of a cardboard container. The only


                                                        8
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 9 of 29 PageID #: 1061




  claimed distinctions between side and end panels are what is attached to the panels (i.e., connecting

  extensions), how the panels are folded and coupled within each configuration, and where the

  handholds are located. The difference in names (“side” and “end”) allows the patent owner to

  apply design differences differently on each side of the cardboard container (i.e., put handles on

  only two side walls). A person of ordinary skill in the art would recognize that the side and end

  panels are merely descriptive to the patent drawings, and for the purposes of a cardboard container,

  without any specific aspect ratio, a side may be an end, and an end may be a side. Additionally, a

  person of ordinary skill in the art would recognize that the various design choices (e.g., flaps or

  “connecting extensions,” handholds, coupling mechanisms, etc.) may be applied throughout the

  cardboard containers to suit various purposes. For example, although connecting extensions may

  be located on the upper section of a side panel, a person of ordinary skill in the art would recognize

  that it might be advantageous to place connecting extensions on the lower sections of end panels

  and/or side panels.




                                                    9
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 10 of 29 PageID #: 1062




                                            BRIDGFORD (PRIOR ART)

              31.      An example of prior art is shown above, taken from Bridgford (Exhibit 13). As

  shown above (and will be described in more detail below), and as was known in the art, a foldable

  cardboard container having a first and second configuration includes a bottom panel and four side

  panels. Two of the panels shown above have a length that is shorter than the length of the other

  two panels. For the purposes of comparison with that of the ’151 patent, those two panels will be

  referred to as “end panels.” At least two of the side panels include a lower section and an upper

  section. The first configuration allows for a maximum volume of storage, because the upper



                                                     10
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 11 of 29 PageID #: 1063




  sections of the side panels extend vertically upward from the lower sections. In a second

  configuration, the prior art foldable cardboard container becomes considerably smaller as the upper

  sections of the side panels fold inwardly, extending inward as they form a top enclosure for the

  container.




                                       BRIDGFORD (PRIOR ART)

              32.      As shown above in an embodiment of Bridgford, and as was well known in the

  prior art, flaps (i.e., “upper connecting extensions, a that term is used in the ’151 patent) extend

  vertically from the upper sections of the side panels. In the first configuration, as they extend


                                                    11
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 12 of 29 PageID #: 1064




  toward one another from the upper sections of the side panels, they are disposed above the lower

  sections of the side panels.

              33.      Additionally, flaps may include hooks that would engage the small slots in the end

  panels in order to couple the flaps to the end panels (specifically, as shown in Bridgford, the hooks

  on flaps 41 to engage with the slots on end panels 38). The hooks of the flaps engage with the

  slots of the end panels so that the flaps restrict the outward or inward movement of the end panels

  in the first configuration. In the second configuration, as the upper sections extend inward, the

  flaps extend downward.

              34.      As also shown above, lower flaps (i.e., “lower connecting extensions”, as that term

  is used in the ’151 patent), extend outwardly from the lower sections of end panels and are movable

  independently of the upper flaps (i.e., “upper connecting extensions”). Lower flaps may be

  collinear with upper flaps. Similar to upper flaps, lower flaps may include hooks for connecting

  with side panels, as was well known in the prior art. As was known in the prior art, and as would

  be obvious to a person of ordinary skill in the art at the time of the invention described in the ’151

  patent, these design choices could be applied to other parts of a foldable cardboard container, such

  as making the hooks on the upper flaps more prominent such that they couple to the upper sections

  of end panels in exactly the same manner as the lower flaps couple to the side panels.

              35.      As also shown above, the entire structure may be formed of a single piece of pliable

  material. For instance, the structure may be formed of a single piece of corrugated cardboard. As

  is known in the prior art, any container may be formed of cardboard material of sufficient qualities

  (e.g., strength, thickness, fluid absorbability, etc.) to contain the remains of a deceased. Thus, the

  foldable cardboard containers shown in the prior art are entirely capable of containing the remains

  of deceased beings, be it an adult human or an infant human.



                                                        12
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 13 of 29 PageID #: 1065




              36.      Using the prior art, it would have been obvious to a person of ordinary skill in the

  art to develop a two-configuration casket arrangement along the lines of a wide array of foldable

  cardboard containers, as such an arrangement is described in the claims of the ’151 patent. For

  instance, to develop the casket arrangement described in the claims of the ’151 patent, a person of

  ordinary skill in the art would look to documents describing caskets made of cardboard. As a

  cardboard casket bears all of the structural features of a typical foldable cardboard container (e.g.,

  a bottom panel, side panels, and end panels), one would then look to documents describing foldable

  cardboard containers capable of collapsing into a minimized configuration, or even more readily,

  to foldable cardboard containers in our everyday experience which generally collapse into a second

  configuration for storage.

  VI.         CLAIM CONSTRUCTIONS

              A.       Legal Standard

              37.      I understand that in deciding whether to grant a Motion for Summary Judgment,

  there is no genuine issue as to any material fact.

              38.      I understand that a patent applicant may be his or her own lexicographer. I also

  understand that where a patent applicant explicitly identifies a term to mean something in a patent

  disclosure, that definition should be used when evaluating terms.

              39.      I understand that the plain and ordinary meaning of a term must be used if no

  explicit definition is provided in the patent specification unless the plain and ordinary meaning

  would be plainly inconsistent with how the term is being used in the claim or patent specification.

              B.       “Casket Body”

              40.      I reviewed the Specification and claims of the ’151 patent. I also reviewed various

  documents filed in the inter partes review proceeding regarding the ’151 patent (Exhibits 2-5). In


                                                        13
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 14 of 29 PageID #: 1066




  addition, I reviewed the Decision and Order issued by the United States Court of Appeals in the

  Federal Circuit on March 27, 2018 (Exhibit 6).

              41.         According to the Federal Circuit, a “casket body” is “an arrangement capable of

  receiving or containing the remains of a deceased [human].” See Ex. 6 at 4-5.

              42.         For the purpose of my assessment of the ’151 patent in light of the prior art, I will

  consider the prior art and claims of the ’151 patent using the Federal Circuit’s definition of the

  term “casket body,” which is as follows:

                       a. an arrangement capable of receiving or containing the remains of a deceased

                          human.

  VII.        THE PRIOR ART

              C.          Groh, U.S. Patent No. 5,050,766 (“Groh;” Exhibit 8)

              43.         Groh discloses a prior art foldable container arrangement having a first

  configuration and a second configuration. Ex. 8, FIGS. 1-3. The container disclosed by Groh is

  formed of a unitary piece of pliable material. Ex. 8, 2:15-21. The container includes a bottom

  panel, end panels, and side panels. Ex. 8, 2:15-21, see also Ex. 8, FIGS. 1-3.

              44.         The bottom panel, end panels, and side panels collectively form a “casket body” as

  the term is applied in the claims of the ’151 patent. Specifically, the “body” shown in Groh

  contains all of the necessary structural elements and is thus capable of containing the remains of a

  deceased human being. For instance, a search of consumer and commercial ice chests reveals

  dimensions suitable to contain the remains of adult males in the United States. Compare Exhibit

  K (disclosing an ice chest with a length of 72 inches, width of 24.5 inches, and height of 25 inches

  – perimeter of 99 inches based on width and height) with Exhibit L, pg. (disclosing a mean height

  of 69.2 inches, a mean sagittal abdominal diameter (i.e., abdominal width from back to front) of


                                                           14
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 15 of 29 PageID #: 1067




  23.3 inches, and a waist circumference of 101.5 centimeters (i.e., approx. 40 inches) for human

  males aged 20 years and over). Additionally, such ice chests may be reduced in size, and are

  generally suitable for containing the remains of a significant portion of small human beings (e.g.,

  infants, small children, etc.). Compare Exhibit K (disclosing an ice chest with a length of 72

  inches, width of 24.5 inches, and height of 25 inches) and Exhibit M (disclosing smaller ice chests)

  with Exhibit L (disclosing a mean height of 36.3 inches, a mean sagittal abdominal diameter of

  14.2 inches, and a waist circumference of 48.7 centimeters (i.e., approx. 19 inches) for children

  aged 2 years).

              45.      The foldable cardboard container disclosed by Groh would need to be constructed

  using cardboard material having suitable size and strength to fulfill the market needs of consumer

  and commercial ice chests, both small and large. Accordingly, persons of ordinary skill in the art

  who desire a foldable, collapsible (i.e., two configuration) cardboard container will appreciate that

  the foldable, collapsible cardboard container disclosed by Groh could readily be constructed using

  cardboard material having suitable size and strength to contain other desirable contents, including

  the body of a deceased human being in various positions, including a supine position.

              46.      Both the side panels and the end panels include lower sections and upper sections.

  Ex. 8, FIGS. 1-2; Ex. 8, 2:48-51 (“Each of the end panels 26 and 27, and side panels 24 and 25,

  are provided with a fold or score line 40 and 42, respectively, which serves to divide panels 24

  through 27 into upper and lower panel portions.”).

              47.      In a first configuration, the upper sections of the side and end panels extend

  vertically upward from their respective lower sections, but extend in a direction other than

  vertically upward when the container is in the second configuration. See Ex. 8, 2:54-64 (“[F]old

  lines 40 and 42 act together with diagonal fold lines 44 formed in the upper portions of the side



                                                       15
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 16 of 29 PageID #: 1068




  panels 24 and 25 to permit collapsing of the upper panel portions of the ends 26, 27 and sides 24,

  25.”).

              48.      Additionally, Groh includes a lid disposed over the side panels, end panels, bottom

  panel, and contents of the container (e.g., an insert tray) when the container is in the first

  configuration or the second configuration. Ex. 8, 3:10-17, FIGS. 1-3.



              D.       Gillard, U.S. Patent No. 5,623,752 (“Gillard;” Exhibit 9)

              49.      Gillard was issued on April 29, 1997. Ex. 9.

              50.      Gillard discloses a foldable cardboard container arrangement – specifically, a

  casket – having a casket body for receiving the body of a deceased human. Ex. 9, 1:6-10.

              51.      Although a deceased is not explicitly shown in any of the figures in Gillard, it would

  be understood by persons of ordinary skill in the art, as well as any person, including a layman,

  who has seen a deceased human at rest within a coffin, that a coffin is capable of containing the

  remains of at least a deceased human being in a supine position.

              52.      The container of Gillard includes a bottom panel, side panels, and end panels. Ex.

  9, 2:24-29. The container of Gillard, including the bottom panel, side panels, and end panels, is

  formed of a pliable material. Id.

              E.       Watson, U.S. Patent No. 3,346,399 (“Watson;” Exhibit 10)

              53.      Watson was issued on October 10, 1967. Ex. 10.

              54.      Watson discloses a foldable cardboard container having two configurations: a first

  configuration for use, and a collapsed second configuration for shipping and storage. Ex. 10,

  FIGS 1-4.




                                                        16
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 17 of 29 PageID #: 1069




              55.      Watson discloses a bottom panel, side panels and end panels. Ex. 10, FIGS. 1-5.

  The side panels include a lower section and an upper section. Id. The end panels are formed of

  lower end panels and upper end panels. Id.

              56.      Similar to Groh, the bottom panel, end panels, and side panels of Watson

  collectively form a “casket body” as the term is applied in the claims of the ’151 patent. As such,

  Watson discloses a container arrangement capable of containing the remains of at least a human

  being.

              F.       Dove, U.S. Patent No. 4,101,052 (“Dove;” Exhibit 11)

              57.      Dove was issued on July 18, 1978. Ex. 11.

              58.      Dove discloses a foldable cardboard container arrangement with an expanded first

  configuration, and collapses into a second configuration. Ex. 11, FIGS. 1-2. The container in

  Dove includes a bottom panel, side panels, and end panels. Ex. 11, FIGS. 1, 9.

              59.      Similar to Groh and Watson, the bottom panel, end panels, and side panels of Dove

  collectively form a “casket body” as the term is applied in the claims of the ’151 patent. As such,

  Watson discloses a container capable of containing the remains of at least a human being in at least

  the expanded first configuration.

              60.      The side panels have lower sections and upper sections, while the end panels are

  formed of lower end panels and upper end panels. Ex. 11, FIG. 1, 4. Dove further discloses an

  upper connecting extension coupled at one end to an upper end panel, and configured to couple to

  an upper section in the first configuration, and further configured to be spaced apart from the upper

  section in the second configuration. Ex. 11, FIG. 3.

              G.       Berney, U.S. Patent No. 1,771,766 (“Berney;” Exhibit 12)

              61.      Berney was issued on August 5, 1929. Ex. 12.


                                                      17
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 18 of 29 PageID #: 1070




              62.      Berney discloses a foldable cardboard container that includes a body and a cover.

  Ex. 12, col. 2, lines 90-95. These two components (the body and the cover) are secured to one

  another by a single fastener: and cable that also serves as a handle. Id. A defining aspect of Berney

  is its cable, which acts as both a fastener and handle. Ex. 12, 1:1-9.

              H.       Bridgford, U.S. Patent No. 3,502,488 (“Bridgford;” Exhibit 13)

              63.      Bridgford was issued on March 24, 1970. Ex. 13.

              64.      Bridgford discloses multiple prior art foldable cardboard containers used for

  storage and transport of baked goods. Ex. 13.

              65.      As shown in FIGS. 1 and 3 of Bridgford, Bridgford discloses a foldable cardboard

  container having a first configuration and a second configuration. Ex. 13, FIGS. 1-3. The

  container disclosed by Bridgford includes side panels and end panels intrinsically formed of a

  single piece of pliable material. Id. As shown in FIG. 1, the side panels include a lower section

  and an upper section that are foldably attached to one another. Ex. 13, FIG. 1.

              66.      In a first configuration disclosed in FIG. 1, the lower section extends vertically

  upward, while the upper section, in the first configuration, extends upward from a top portion of

  the lower section. Ex. 13, FIG. 1. In a second configuration disclosed in FIG. 3, the upper section

  of the side panels extend in a direction other than vertically upward from the top portion of the

  lower section. See Ex. 13, FIG. 3.

              67.      As also shown in FIG. 1, the end panels a) have a length that is less than that of the

  side panels; and b) include a lower section and an upper section that are foldably attached to one

  another. Ex. 13, FIG. 1. In a first configuration disclosed in FIG. 1, the lower section extends

  vertically upward, while the upper section, in the first configuration, extends upward from a top

  portion of the lower section. Ex. 13, FIG. 1. In a second configuration disclosed in FIG. 3, the


                                                        18
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 19 of 29 PageID #: 1071




  upper section of the end panels extends in a direction other than vertically upward from the top

  portion of the lower section. Ex. 13, FIG. 2.

              68.      As shown in FIG. 6, Bridgford includes an alternative arrangement to that of

  FIGS. 1 and 3, also having a first configuration and a second configuration (while the second

  configuration of the alternative arrangement is described in the Specification, only the first

  configuration is shown in the figures (i.e., FIG. 6)). Ex. 13, FIGS. 1-3 and 6.

              69.      FIG. 5 of Bridgford shows the alternative arrangement of FIG. 6, as a yet

  unassembled state, as an unfolded sheet. Ex. 13, FIGS. 5-6. As shown in FIG. 5, the alternate

  arrangement disclosed in Bridgford includes a bottom 33 formed of a pliable material (base

  panel 33, as part of a unitary blank 32 formed of aluminum faced cardboard). Id. Coupled to the

  bottom is a pair of side panels that are also formed of pliable material (wall panel 34 and extension

  panel 40, collectively). Id. The side panels in FIG. 6 include a lower section and an upper section

  foldably attached to one another (wall panel 34 and extension panel 40, respectively). Id. Also

  coupled to the bottom is a pair of end panels 38 on opposite ends of the bottom. Id.

              70.      Collectively, in each of the arrangements described by Bridgford, the bottom

  panels, side panels, and the end panels collectively form bodies for containing objects. Ex. 13,

  FIGS. 1-6. Similar to Groh, Watson, and Dove, Bridgford is perfectly capable of containing the

  remains of a deceased human being.

              71.      In fact, persons of ordinary skill in the art who desire a foldable, collapsible (i.e.,

  two configuration) cardboard container will appreciate that the foldable, collapsible cardboard

  container disclosed by Bridgford could readily be constructed using cardboard material having

  suitable size and strength to contain other desirable contents, including the body of a deceased

  human being. For instance, a search of consumer and commercial ice chests reveals dimensions



                                                         19
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 20 of 29 PageID #: 1072




  suitable to contain the remains of adult males in the United States. Compare Exhibit K (disclosing

  an ice chest with a length of 72 inches, width of 24.5 inches, and height of 25 inches – perimeter

  of 99 inches based on width and height) with Exhibit L, pg. (disclosing a mean height of 69.2

  inches, a mean sagittal abdominal diameter (i.e., abdominal width from back to front) of 23.3

  inches, and a waist circumference of 101.5 centimeters (i.e., approx. 40 inches) for human males

  aged 20 years and over). Additionally, such ice chests may be reduced in size, and are generally

  suitable for containing the remains of a significant portion of small human beings (e.g., infants,

  small children, etc.). Compare Exhibit K (disclosing an ice chest with a length of 72 inches,

  width of 24.5 inches, and height of 25 inches) and Exhibit M (disclosing smaller ice chests) with

  Exhibit L (disclosing a mean height of 36.3 inches, a mean sagittal abdominal diameter of 14.2

  inches, and a waist circumference of 48.7 centimeters (i.e., approx. 19 inches) for children aged 2

  years).

              72.      As shown in FIG. 5, Bridgford discloses a pair of end panels coupled to the bottom

  (side wall panel 36 and side wall extension panel 38, collectively) that are shorter than the side

  panels. Ex. 13, FIG. 5. As shown in FIG. 6, in a first configuration, the side panels (wall panel

  34) extend vertically upward from the bottom (not shown in FIG. 6), while the upper sections

  extend upward from a top portion of the lower sections (extension panel 40 extending upward in

  FIG. 6). Ex. 13, FIG. 6. In a second configuration the upper sections extend in a direction other

  than vertically upward from the top portion of the lower section (column 4, lines 23-35). Ex. 13,

  4:23-35.

              73.      Also shown in FIG. 6, Bridgford’s alternate arrangement includes a pair of flaps

  extending laterally from, and foldably attached to, each end of the upper sections (tabs 41). Ex.

  13, FIG. 6. In the first configuration, the flaps are disposed completely at or above a vertical level



                                                       20
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 21 of 29 PageID #: 1073




  defined by the top portion of a lower section of either of the side panels or end panels. Id.

  Additionally, the flaps of opposing upper sections extend from their respective upper sections

  toward each other in the first configuration. Id. In the second configuration, the flaps extend

  downward from that vertical level (by being brought into superimposition with the outer faces of

  the lower sections of the end panels, as shown in column, 4, lines 27-35). Ex. 13, 4:27-35.

              74.      As also shown in FIG. 6, Bridgford’s alternate arrangement discloses a lower

  connecting extension (i.e., flap) extending laterally from, and foldably attached to, each end of

  each lower section (locking tabs 37). Ex. 13. These lower connecting extensions fold independent

  of the flaps of the upper sections. See Ex. 13, FIGS. 5 & 6 (flaps 41 and locking tabs 37 are

  completely separate components that fold independently of one another).

              75.      As shown in FIG. 5, each flap includes a hook at a corner (specifically, the corner

  most distal from the center of the blank) of its respective flap. Ex. 13, FIG. 5. As also shown in

  FIG. 5, each end panel includes two slots for coupling to two adjacent flaps such that the hook of

  a flap locks into a respective slot of an end panel. Id. Although not explicitly stated in Bridgford,

  but as shown in FIGS. 5 and 6, the hooks of the flaps (tabs 41) are configured to engage the slots

  of the end panels (end panels 38), and it would have been obvious to a person of ordinary skill in

  the art that the purpose of the hooks would be to interlock with the slots of the end panels (e.g., to

  keep the end panels from shifting inward and thereby partially closing the container while the

  container is meant to be maintained in the first configuration for receiving dough or any other

  desired contents prior to converting the container in the second configuration for storage). See Ex.

  13, FIGS. 5-6.




                                                       21
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 22 of 29 PageID #: 1074




  VIII. OBVIOUSNESS COMBINATIONS – MOTIVATIONS TO COMBINE

              A.       Groh in view of Gillard

              76.            It would have been obvious to modify the teachings of Groh with that of

  Gillard to disclose each and every element of the pertinent claims of the ’151 patent. Firstly, this

  is because both references deal with the same technology – cardboard container arrangements.

  Groh contains all of the structural components of the claims except the explicit ability to contain

  the body of a deceased human in any position, let alone the supine position. However, if a

  person of ordinary skill in the art was in need of a foldable cardboard container for containing

  the remains of a deceased human, such a person would not limit their inspiration to caskets. The

  person of ordinary skill in the art would look to foldable cardboard containers in general. This is

  because not only is it well known in the art of funerary products that foldable cardboard

  containers are versatile and known to hold a variety of things, including deceased human bodies,

  but it is also common sense even to a layman that foldable cardboard containers are so versatile.

  As such, a person of ordinary skill in the art would easily come across Groh (or Bridgford, Dove,

  Watson, or any of the plethora of foldable cardboard containers that can be constructed to the

  necessary size and strength to contain a deceased human body) and would adapt it so that the

  foldable cardboard container of Groh is constructed to have the size and strength of the foldable

  cardboard container of Gillard. It should also be noted that foldable cardboard containers are

  known to be so versatile, that Matthews has identified four different purposes for which foldable

  cardboard containers that include all of the structural elements of the claims are used in the prior

  art (claim 1 is used as a casket, an identical container is used by Groh as an ice chest, identical

  containers are used by Watson and Bridgford as bread boxes, an identical container is used by

  Dove as an all-purpose container).



                                                     22
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 23 of 29 PageID #: 1075




              77.             It should also be noted that the Federal Circuit, in its Decision and Order,

  hinted that the claims of the ’151 patent may well be obvious in light of a combination that folds

  a cardboard casket in the manner described by Groh. Ex. 6, pg. 5 (“The claims at issue here may

  well be unpatentable as obvious in light of prior art disclosing cardboard caskets and disclosing

  the folding of cardboard boxes in the manner described by the patent.”).

              78.             Accordingly, it would have been obvious to a person of ordinary skill in the

  art (as well as a person of common sense) to modify the two-configuration foldable cardboard

  container of Groh with the foldable cardboard container of Gillard in order to produce the two-

  configuration foldable cardboard container of each and every claim of the ’151 patent (i.e.,

  constructing a casket with the shape of Groh to any desired size).

              B.       Groh in view of Gillard, and further in view of Dove

              79.      It would have been obvious to add Dove to the combination of Groh and Gillard.

  The main reason for this is because each reference relates to the same technology – foldable

  cardboard containers.         In fact, both Groh and Dove disclose two-configuration, collapsible

  cardboard containers (the collapsed configurations being highly desirable for shipping and storage)

  that include all of the structural features recited in claim 1 of the ’151 patent. It would have been

  obvious to one of ordinary skill in the art to include a connecting extension that folds inward when

  collapsing the container into the second configuration. By the very nature of the connecting

  extension folding inward, the connecting extension becomes spaced apart from adjacent side/end

  panels. Accordingly, it would have been obvious to one of ordinary skill in the art to combine the

  teachings of Dove with those of Groh and Gillard.




                                                       23
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 24 of 29 PageID #: 1076




              C.       Groh in view of Gillard, and further in view of Watson

              80.      A person of ordinary skill in the art would have been motivated to combine the

  teachings of Watson with the teachings of Groh, as well as the teachings of Gillard.

              81.      The main reason for this is because each reference relates to the same technology

  – foldable cardboard containers. In fact, both Groh and Watson disclose two-configuration,

  collapsible cardboard containers that include all of the structural features recited in claim 1 of the

  ’151 patent. Persons of ordinary skill in the art of constructing foldable cardboard containers

  would appreciate that the connecting extensions disclosed in Watson could have easily been

  incorporated into the foldable cardboard container disclosed in Groh, which can be easily

  constructed with increased size and strength necessary to function as a casket body. Accordingly,

  it would have been obvious to persons of ordinary skill in the art to combine the upper and lower

  connecting extensions of Watson with the side and end panels of Groh to construct a casket as

  described in the claims of the ’151 patent.

              D.       Groh in view of Gillard and further in view of Berney

              82.      It would have been obvious to one of ordinary skill in the art to combine the

  teachings of Berney with those of Groh and Gillard. The main reason for this is because each

  reference relates to the same technology – foldable cardboard containers. Berney specifically

  relates to fastening components of foldable cardboard containers together using a cable tie that

  also functions as a handle. Additionally, it is well known in the art, as well as common sense, to

  fasten two things together using any type of fastener, and that sometimes that fastener (also known

  as a rope, cord, cable tie, etc.) might also function as a handle.




                                                      24
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 25 of 29 PageID #: 1077




              E.       Bridgford in view of Gillard

              83.      It would have been obvious to modify the teachings of Bridgford with that of

  Gillard to disclose each and every element of the pertinent claims of the ’151 patent. Bridgford

  contains all of the structural components of the claims except the explicit ability to contain the

  body of a deceased human in any position, let alone the supine position. However, if a person of

  ordinary skill in the art was in need of a foldable cardboard container for containing the remains

  of a deceased human, such a person would not limit their inspiration to caskets. The person of

  ordinary skill in the art would look to foldable cardboard containers in general. This is because

  not only is it well known in the art of funerary products that foldable cardboard containers are

  versatile and known to hold a variety of things, including deceased human bodies, but it is also

  common sense that foldable cardboard containers are so versatile, as explained above. As such,

  a person of ordinary skill in the art would easily come across Bridgford (or Groh, Dove, Watson,

  or any of the plethora of foldable cardboard containers that can be constructed to the necessary

  size and strength to contain a deceased human body) and would adapt it with Gillard so that the

  foldable cardboard container of Bridgford is constructed to have the needed size and strength to

  function as a casket.

              84.      Accordingly, it would have been obvious to a person of ordinary skill in the art (as

  well as a person of common sense) to modify the two-configuration foldable cardboard container

  of Bridgford with the foldable cardboard container of Gillard in order to produce the two-

  configuration foldable cardboard container of each and every claim of the ’151 patent.

              F.       Bridgford in view of Gillard and further in view of Groh

              85.      It would have been obvious to add the teachings of Groh to the combination of

  Bridgford and Gillard. The main reason for this is because each reference relates to the same



                                                        25
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 26 of 29 PageID #: 1078




  technology – foldable cardboard containers. In fact, both Bridgford and Groh disclose two-

  configuration, collapsible cardboard containers that include all of the structural features recited in

  at least claim 1 of the ’151 patent. Caskets are generally known in the art, as well as to laymen,

  for having lids. Thus a person of ordinary skill in the art would look to prior art that discloses lids

  for motivation. The person of ordinary skill in the art would easily have come across Groh and

  would have made the obvious decision to place a lid onto the container of Bridgford (as modified

  into a casket by Gillard) in order to provide a) a “closed casket;” and/or b) a lid for shipping and

  storage. Further, it must be noted that lids are well known in the art and to laymen as being suitable

  mechanisms of closing and/or sealing cardboard containers, and the incorporation of a lid would

  be an obvious design choice.

              G.       Bridgford in view of Gillard and further in view of Dove

              86.      It would have been obvious to add Dove to the combination of Bridgford and

  Gillard. Each reference relates to the same technology – foldable cardboard containers. In fact,

  both Bridgford and Dove disclose two-configuration, collapsible cardboard containers that include

  all of the structural features recited in claim 1 of the ’151 patent. Additionally, both Bridgford and

  Dove disclose upper connecting extensions. It would have been obvious to persons of ordinary

  skill in the art to modify the upper connecting extensions of Bridgford so that they can that fold

  inward when collapsing the container into the second configuration. Additionally, both Bridgford

  and Dove disclose that the upper connecting extensions become spaced apart from adjacent

  side/end panels in the second configuration. Accordingly, it would have been obvious to one of

  ordinary skill in the art to combine the teachings of Dove with those of Bridgford and Gillard.




                                                     26
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 27 of 29 PageID #: 1079




              H.       Bridgford in view of Gillard and further in view of Berney

              87.      It would have been obvious to one of ordinary skill in the art to combine the

  teachings of Berney with those of Bridgford and Gillard. Each reference relates to the same

  technology – foldable cardboard containers. Berney specifically relates to fastening components

  of foldable cardboard containers together using a cable tie that also functions as a handle.

  Additionally, it is well known in the art, as well as common sense, to fasten two things together

  using any type of fastener, and that sometimes such a fastener (also known as a rope, cord, cable

  tie, etc.) might also function as a handle.

              I.       Bridgford in view of Gillard and further in view of Watson

              88.      It would have been obvious to one of ordinary skill in the art to combine the

  teachings of Watson with those of Bridgford and Gillard. Each reference relates to the same

  technology – foldable cardboard containers. In fact, both Bridgford and Watson disclose two-

  configuration, collapsible cardboard containers that include all of the structural features recited in

  claim 1 of the ’151 patent. Persons of ordinary skill in the art of constructing foldable cardboard

  containers would appreciate that the coupling mechanism (i.e., the “slot”) disclosed in Watson

  could have easily been incorporated into the foldable cardboard container disclosed in Bridgford,

  which can be easily constructed with increased size and strength necessary to function as a casket

  body. Accordingly, it would have been obvious to persons of ordinary skill in the art to combine

  the coupling mechanism of Watson with the side and end panels of Bridgford to construct a casket

  as described in the claims of the ’151 patent.

  IX.         GROUNDS OF INVALIDITY

              I detail how the prior art invalidates the claims at issue in the claim charts filed herewith

  as Exhibits A-I. In summary, my opinions are as follows:



                                                       27
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 28 of 29 PageID #: 1080




              89.      It is my opinion that claims 1, 2, 9, 11, and 13 of the ’151 patent are invalid under

  35 U.S.C. § 103 as obvious over Groh in view of Gillard.

              90.      It is my opinion that claims 3 and 4 is invalid under 35 U.S.C. § 103 over Groh, in

  view of Gillard, and further in view of Dove.

              91.      It is my opinion that claim 5, 6, 8, 10, and 12 are invalid under 35 U.S.C. § 103

  over Groh in view of Gillard, and further in view of Watson.

              92.      It is my opinion that claims 6 and 7 are invalid under 35 U.S.C. § 103 over Groh in

  view of Gillard, and further in view of Berney.

              93.      It is my opinion that claims 1, 3, 5, 6, 8-13 of the ’151 patent are invalid under 35

  U.S.C. § 103 as obvious over Bridgford in view of Gillard.

              94.      It is my opinion that claim 2 of the ’151 patent is invalid under 35 U.S.C. § 103 as

  obvious over Bridgford in view of Gillard, and further in view of Groh.

              95.      It is my opinion that claim 4 of the ’151 patent is invalid under 35 U.S.C. § 103 as

  obvious over Bridgford in view of Gillard, and further in view of Dove.

              96.      It is my opinion that claim 7 of the ’151 patent is invalid under 35 U.S.C. § 103 as

  obvious over Bridgford in view of Gillard, and further in view of Berney.

              97.      It is my opinion that claim 12 of the ’151 patent is invalid under 35 U.S.C. § 103

  as obvious over Bridgford in view of Gillard, and further in view of Watson.




                                                        28
  1504948.000 - 5202
Case 1:15-cv-00838-RLY-TAB Document 73 Filed 01/03/19 Page 29 of 29 PageID #: 1081




  X.          DECLARATION

              98.      I declare that all statements made herein on my own knowledge are true and that

  all statements made on information and belief are believed to be true, and further, that these

  statements were made with knowledge that willful false statements and the like so made are

  punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States

  Code.

                                                           Respectfully submitted,


                                                           _______________________
                                                           Joseph F. Rakow, PhD
  Date: December 31, 2018




                                                      29
  1504948.000 - 5202
